Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are  rejected under 35 U.S.C. 103 as obvious over Morris, JR. et al (US 2006/0063674) in view of Dahms et al (US 2004/0120867). Morris, JR. et al disclose a fertilizer spike composition which may contain ammonium sulfate and polyhalite as nutrients. (See Paragraph [0021].) Morris, JR. et al further disclose in Paragraphs [0018] and [0019] that the composition is in the form of granules. The difference between the fertilizer disclosed by Morris, JR. et al, and that recited in claims 1 and 4-7, is that Morris, JR. et al do not disclose that the composition should include urea, Dahms et al disclose a method for producing an ammonium sulfate fertilizer by reacting ammonia with sulfuric acid  in a drum granulator (see Paragraphs [0028] and [0041].), and teach in Paragraph [0053] that urea may be included as an ingredient. It would be obvious from Dahms et al to include urea in the composition of Morris, JR. et al. One of ordinary skill in the art would be motivated top do so, since the compositions of Morris, JR. et al and Dahms et al are analogous in that they both entail ammonium sulfate granules, Dahms et al specifically discloses urea as a fertilizer ingredient in Paragraph [0053], and Morris, JR. et al suggest in Paragraph [0021] that any known fertilizer ingredient may be included. Regarding claims 4 and 5, the concentrations recited therein would be obvious, since it would be within the level of skill of one of ordinary skill in the art to determine suitable quantities of the various components in the composition of Morris, JR. et al as modified by Dahms et al, especially since Morris, JR. et al disclose in Paragraph [0022] that the amounts of available nitrogen, phosphorus and potassium are varied based on the requirements of the plants to be fertilized.  Regarding claim 6, the value of strength recited therein would not be unexpected, in that Morris, JR. et al disclose in Paragraph [0022] that the composition is typically selected to provide a spike that has a mechanical strength which enables it to be inserted into the terrain or compacted soil, without shattering, and such that the spike remains substantially undamaged while being driven into the soil. Regarding claim 7, the value of particle size distribution recited therein would be an inherent property of the composition of Morris, JR. et al, as modified by Dahms et al, when employing the concentrations of components as recited in claim 4. 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Morris, JR. et al in view of Dahms et al, as applied to claim 1 above, further in view of ALBRIGHT (US 2020/0157015) (with reliance on corresponding provisional application No. 62/776,560), even further in view of Yaniv (US 5,630,861). It is noted that Morris, JR. et al disclose muriate of potash as an ingredient in Paragraph [0021]. It would be further obvious from provisional application 62/776,560 to include silicon clay in the composition of Morris, JR. et al. One of ordinary skill in the art would be motivated to do so, since provisional application No. 62/776560 suggests in the first two paragraphs on page 1 that silicon may help improve plant growth and health, and teaches on page 6 that the silicon is administered as Si clay. Moreover, Morris, JR. et al disclose in Paragraph [0021] that the fertilizer is not limited to the materials specifically disclosed. It would be further obvious from Yaniv to include magnesite as a component in the composition of Morris, JR. et al. One of ordinary skill in the art would be motivated to do so, since Yaniv discloses in the Abstract that magnesite cements are useful in slow-release fertilizers, and specifically discloses ammonium sulfate and urea as such slow-release fertilizers at col. 1, lines 9-19.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morris, JR. et al in view of Dahms et al as applied to claim 1 above, and further in view of Polizotto (US 9,078,393). It would be further obvious from Polizotto to provide a coating on the granules of Morris, JR. et al. One of ordinary skill in the art would be motivated to do so, since Polizotto discloses at col. 1, lines 62-66 that different coatings are applied to urea to lessen the chance of urea volatilization, leaching and denitrification, and one would appreciate that such attribute would be useful in the composition of Morris, JR. et al as modified by Dahms et al to include urea.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dahms et al in view of Polizotto, further in view of Morris, JR. et al, even further in view of ALBRIGHT  (with reliance on corresponding provisional application No. 62/776,560), still  further in view of Yaniv. Dahms et al disclose a method for producing an ammonium sulfate fertilizer by reacting ammonia with sulfuric acid in a drum granulator. (See Paragraphs [0028] and [0041].) Dahms et al further disclose in Paragraph [0053] that the composition should include urea, and teach in Paragraph [0045] that the dried granulated particles are passed to screen 18 where they are separated into fines, product and oversized material. The differences between the process disclosed by Dahms et al, and that recited in claims 8 and 9, are that Dahms et al do not disclose that the product granules are transferred to coating, and that the fertilizer ingredients should further include polyhalite,  magnesite and clay. It would be obvious from Polizotto to pass the product granules of Dahms et al to coating. One of ordinary skill in the art would be motivated to do so, since Polizotto discloses at col. 1, lines 62-66 that different coatings are applied to urea to lessen the chance of urea volatilization, leaching and denitrification, and one would appreciate that such attribute would be useful in the composition of Dahms et al when the composition of Dahms et al includes urea. It would be further onbvious from Morris, JR. et al to include polyhalite in the composition of Dahms et al. One of ordinary skill in the art would be motivated to do so, since Dahms et al teach in Paragraph [0053] that other ingredients may be incorporated into the resulting fertilizer, and Morrris JR. et al would suggest in Paragraph [0021] that polyhalite  would be compatible with ammonium sulfate in fertilizer compositions in disclosing that ammonium sulfate and polyhalite are approved  by the AAPFCO. It would be even further obvious from provisional application 62/776,560 to include silicon clay in the composition of Dahms et al. One of ordinary skill in the art would be motivated to do so, since provisional application No. 62/776560 suggests in the first two paragraphs on page 1 that silicon may help improve plant growth and health, and teaches on page 6 that the silicon is administered as Si clay.  It would be still further obvious from Yaniv to include magnesite as a component in the composition of Dahms et al. One of ordinary skill in the art would be motivated to do so, since Yaniv discloses in the Abstract that magnesite cements are useful in slow-release fertilizers, and specifically discloses ammonium sulfate and urea as such slow-release fertilizers at col. 1, lines 9-19. Regarding claim 9, Dahms et al disclose in Paragraph [0032] that the temperature in the reactor is maintained below 204 C. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 8, it is indefinite as to where the end of the claim is, since there are periods (.) after “mixture” and “temperatures” in lines 3 and 6, respectively. Also in claim 8, “desired” renders the scope of the claim vague and indefinite, since it would not be ascertainable as to when a given size would be “desirable”. It is also indefinite as to whether “coating” would be required to be a coating process, and “fine particle which are” is ungrammatical and therefor indefinite.
BANIK et al is made of record for disclosing an ammonium sulfate-containing granulate.
Windhoevel is made of record for disclosing a soil improver which includes clays. (See Paragraph [0039.)
 Bentlage et al, LOSIC et al and Zhang et al are made of record for disclosing various fertilizers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736